


110 HR 1782 IH: To direct the Secretary of Transportation to waive the

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1782
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mrs. Drake introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to waive the
		  repayment of any Federal-aid highway funds expended on the construction of any
		  high occupancy lanes on the Dwight D. Eisenhower National System of Interstate
		  and Defense Highways in the Hampton Roads area of the Commonwealth of
		  Virginia.
	
	
		1.Removal of HOV
			 designation
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Transportation shall allow the
			 Commonwealth of Virginia to remove the high occupancy vehicle designation for
			 one or more of Interstate Routes I–64, I–264, and I–564 in the Hampton Roads
			 area.
			(b)TreatmentThe elimination of the high occupancy
			 vehicle designation for any of Interstate Routes I–64, I–264, and I–564 in the
			 Hampton Roads area under subsection (a) shall not be treated as a violation of
			 the project agreements for the design and construction of such high occupancy
			 vehicle lanes.
			2.Waiver of
			 repaymentNotwithstanding any
			 other provision of law, the Secretary of Transportation shall waive any
			 requirement that the Commonwealth of Virginia repay any Federal-aid highway
			 funds expended on the construction of any high occupancy lane or auxiliary lane
			 on any of Interstate Routes I–64, I–264, and I–564 in the Hampton Roads area
			 due to the removal of the high occupancy vehicle designation on such lane under
			 section 1.
		
